Citation Nr: 9935745	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  98-04 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1991 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts, which denied the benefit sought.  
The veteran had active service from July 1967 to July 1970.


REMAND

The procedural history in this claim is relevant.  The 
veteran initially filed a claim for service connection for 
PTSD in May 1991.  After developing the claim, the RO granted 
service connection for PTSD, and assigned a 10 percent 
disability evaluation for such in a December 1991 rating 
decision.  After receiving notice of this decision, the 
veteran, through his representative, submitted a notice of 
disagreement with the evaluation in January 1992.  The RO 
issued a statement of the case in February 1993, and in March 
1993, the RO received a VA Form 9 on this issue.  Thus, this 
issue was perfected for appellate review.  38 C.F.R. 
§§ 20.200, 20.300, 20.301, 20.302 (1999).  After a September 
1993 hearing, a March 1994 hearing officer's decision granted 
a 50 percent disability evaluation for PTSD effective May 24, 
1991, the date the RO received the claim for service 
connection.  As this rating is not the highest evaluation 
available under the schedular criteria, it was still a viable 
issue for appellate consideration by the Board.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  The veteran's representative made 
a comment on this procedural history in a February 1999 
presentation, and also noted that the December 1991 rating 
decision was not final.  

In November 1994, the RO received correspondence from the 
veteran's representative, requesting that the RO reevaluate 
the veteran's disability evaluation.  A January 1996 rating 
decision denied a disability evaluation in excess of 50 
percent.  After receiving notice of this decision, the 
veteran, through his representative, filed a notice of 
disagreement later in January 1996.  The RO issued a 
statement of the case in February 1996, and in May 1996, the 
RO received correspondence from the veteran to the effect 
that he wished for them to reevaluate his claim.  Ultimately, 
an August 1997 rating decision granted a 100 percent 
disability evaluation for the veteran's PTSD, effective April 
27, 1996, the date the veteran was admitted to the VA medical 
center in Northampton.  In doing so, the RO cited 38 C.F.R. 
§ 3.157 (1999), which provides that a hospitalization report 
can serve as a claim for an increased evaluation.

In a recent decision, the United States Court of Appeals for 
Veterans Claims (Court) distinguished between an appeal of a 
decision denying a claim for an increased rating from an 
appeal resulting from a veteran's dissatisfaction with an 
initial rating assigned at the time of a grant of service 
connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  In 
the latter event, the Court, citing the VA's position, held 
that "staged" ratings could be assigned, in which separate 
ratings can be assigned for separate periods of time based on 
the facts found.  This is a somewhat different view than that 
found previously, in which the Court held that the current 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In that case, however, an 
increased rating was at issue.

The Board initially finds that the veteran perfected his 
appeal as to the December 1991 rating decision.  Further, the 
veteran's claim is based upon a challenge to the initial 
rating, which places his claim squarely within the analysis 
found in Fenderson.  The Board would note that the RO has 
characterized the issue most recently as entitlement to an 
effective date prior to April 27, 1996 for a 100 percent 
disability evaluation for PTSD, as found in an August 1997 
rating decision.  The February 1998 statement of the case and 
December 1998 supplemental statement of the case have 
characterized the issue in this manner.  Nonetheless, as 
noted above, the issue is the propriety of the initial 50 
percent evaluation assigned.  It necessarily follows that the 
RO has not had the opportunity to view the veteran's claim in 
this light.  The veteran has not yet had the opportunity to 
be provided notice of the relevant laws on the issue on 
appeal or the opportunity to provide relevant arguments.  
Thus, the Board finds that the veteran's due process rights 
would not be served if a decision is currently rendered in 
this claim.

In light of the above, the Board must REMAND this claim for 
the following action:

The RO is requested to adjudicate the 
veteran's challenge of the initial 
December 1991 rating decision.  In doing 
so, the RO is requested to consider the 
potential applicability of a staged 
rating, as contemplated in Fenderson, 
cited above.  If the benefit sought is 
not granted in full, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
containing all relevant governing law, 
and be afforded the appropriate 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to afford due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

